DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 06/27/2022, has been entered.

    Claims 4-5 have been canceled previously.

     Claim 1 has been added.

     It is noted that claims 25 had been added previously. 

     Claims 1-3 and 6-25 are pending.

     Claims 4-5 have been canceled previously on 04/10/2020.

     Claims 1-3 and 6-25 are pending.

3.  Applicant's election with traverse of the species of treating renal transplant rejection wherein antibody BMS2h-572-CT-L2 (SEQ ID NO: 1) is administered as a monotherapy,
     wherein the election is made for search purpose only in the Response to Election of Species Requirement, filed 12/08/2021, has been acknowledged.

     In the Response to Election of Species Requirement   on 02/08/2022, applicant has traversed the election of species as follows.

     Applicant further traverses the species election requirements for at least the following reasons. The subject matter of pending claims 1-24, subject to the species election requirement, is sufficiently related such that a thorough search of the subject matter of each species of the claims could be performed without serious burden. MPEP § 803.02 states that "[i]f the members of the Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not follow the procedure described below and will not require provisional election of a single species." (emphasis added). 
     This policy should apply in the present application to avoid unnecessary delay and expense to Applicant. Additionally, the Office has not adduced why such a species election is even required between TWO species and would not produce a co-extensive result. Thus, reconsideration and withdrawal of the election-of-species   is respectfully requested. 
     Applicant's election is made with traverse and without prejudice. As noted by the Office, upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species, provided that all claims to each additional species are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.146.

    As indicated previously, in contrast to applicant’s traversal, the election of species is maintained for the reasons set forth in the Election of Species, mailed 12/08/2021.
   Applicant has not sufficiently addressed the deficiencies in the reasons of record set forth in the Restriction, mailed 12/08/2021.

      As indicated previously, in addition for the record, the following was noted in priority USSN 15/122,455 (instant USSN 16/779,059 is a CON of USSN 16/122,455).
     The claimed methods of treating renal transplant rejection with the anti-CD40 antibody BMS2h-572-633-CT-L2 were found to lack unity of invention by not providing a contribution over the prior art teachings of the Written Opinion of International Searching Authority of the corresponding PCT/US2015/21551, mailed 07/10/2015 (1449), including reliance upon WO 2013/056068 (1449 of instant application).
      The instant claims and the claims or the priority USSN 16/122,455 are the same or nearly the same between the two application,

     Claims 1-3, 6, 12, 14, 15 and 25 are under consideration as they read on the elected species.

     While applicant’s remarks noted that claim 17 is believed to be readable on the elected species,
     claim 17 is drawn to wherein the patient further receives a conventional therapy for treatment of renal transplant rejection (see claim 17),
    “wherein said patient further receives a conventional therapy for treatment of renal transplant rejection” broadens the elected species of a monotherapy, 
     wherein a conventional therapy is a combination of anti-IL-2R antibody, solumedrol, mycopenolate mofetil (MMF) (e.g., see page 3, and pages 50-54; Example 18 of the specification; also see claims 18) in addition to being open to other therapies.
   
     Applicant elected a monotherapy.

     Claims 7-11, 13, and 16-24 have been withdrawn from consideration as they read on non-elected species 

     Claims 1-3, 6, 12, 14, 15 and 25 are under consideration as they read on the elected species.

    Applicant’s remarks that applicant will be entitled to consideration of claims to additional species, provide that all claims to each additional species are written in dependent form or otherwise include all of the limitations of allowed generic claims are acknowledged.

4. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 
    This Office Action will be in response to applicant's arguments, filed 06/27/2022. 
    The rejections of record can be found in previous Office Action, mailed 03/28/2022.  

5.  Upon reconsideration of applicant’s arguments relying upon Net Money v. VeriSign Inc. citing In re Arkley, including that the prior art reference must clearly and unequivocally disclose the claimed invention or direct those skilled in the art to the invention without any and for picking, choosing and combining various disclose not directly related to each other by the teachings of the cited reference and difference between the prior art reference an a claimed invention however slight invoke the question of obvious, not anticipation, particularly about the dosing described in Nadler compared to the instant claims (US 2013/0095109), filed 06/27/2022, 
     the previous rejection under 35 U.S.C. 102(a)(1) as being anticipated by Nadler et al. (US 2013/0095109) has been withdrawn.

6.  Claims 1-3, 6, 12, 14, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nadler et al. US 2013/0095109 (1449; #F) in view of Long et al. (US 2013/0011405) (1449; #G) for the reasons of record / herein.

      Applicant’s arguments have been fully considered but have not been found convincing for the reasons of record / herein. 

     Applicant’s arguments / assertions supported by certain legal citations, MPEP 2141.02, 2145,
     including applicant arguments based upon the present evidence of prolonged graft survival in a transplant patient that the POSITA would not expected,
    including reliance upon Nadler’s Example 8, entitled Synergistic between CTLA-4Ig and Mouse DC40L dAb in a mouse heart-to-ear transplant modes discloses data using a mouse model for transplantation and further argues that this discloser is the only therapeutic data for treatment / prolonging of any type of transplant using an anti-CD40L domain in Nadler,
      including that Nadler’s experiment employing the dAb-2m126-24-Fc domain antibody shown in Table 2 and that mouse transplantation model the experiment did not show the monotherapy of the of the anti-CD40L monotherapy as well as 20 mg/kg of dAb or 25 mg/mg of CTLA-4-Ig has little impact on prolonging the survival of the allograft, while the combination of dAb and CTLA-4-Fc support the potential on renal transplant patients and
      including relying upon the monotherapy treatment with BMS2h-572-CT-L2 when administered as a monotherapy to the non-human primate renal transplant (e.g., see pages 7, Example of the specification, Phase 1 – Part 1/ Phase 2 / Part 2,
      including submitting that the POSITA with Nadler in hand would not have expect the prolonged graft survival efficacy demonstrated in the present application for a monotherapy at any dose, let alone the claimed dosage of from about 20 to about 30 mg/kg of BSM-986004,
     including arguing that Long is drawn to anti-CD40 antibodies but is silent on regarding the use of domain antibodies in a monotherapy for transplantation graft survival in vivo.

       It is noted that the prior teach that dAbs, including DMS2h-572-633 dAb were assay to antagonized CD40L activities, where such specificity, affinity and functional properties such as properties would have been expected to be antagonistic anti-CD40L dAb antibodies in various assays and under various conditions. 
     
    Nadler et al. teach antibody polypeptides that antagonize CD40, including antibody polypeptide anti-CD40L BMS2h-572-572-633 and variants thereof, (e.g., see Summary, Brief Description of the Figures, Detailed Description, including Tables 1/2, Examples, Sequence Listing, Claims; including paragraphs [0010], [0011], [0024], [0027], [0050]-[0053], [0072], [00180]-]0183], [0232]-[0235]),
     including BMS2h-572-633-CT-L2 (e.g., see Construction of Clone BMS-2h-572-633 and Examples 4-5 in paragraphs [0180]-[0183], [0232]-[0235]) and Examples 11-12 in paragraphs [0227]-[0235]),


     where the constructs provide potent antagonism of CD40 activities (e.g., see Pharmaceutical 
Compositions and Methods of Treatment in paragraphs [0092]-[0126]), including treating immune diseases, including transplantation of tissues and organs (e.g., see [0009], [0020]-[0021], [0051], [0093], [0095], [0117]-[0125], [0201]-[0206]), 
     including renal transplantation (e.g., see paragraphs [0117], [0118], [0125], [0201], Example 10 in paragraphs [0218]-[0226]),
     including also teaching treating thromboembolism in renal transplant studies, the rhesus monkeys were given 5 and 20 mg/kg weekly respectively for 6 months (e.g., see Thromboembolism in paragraphs [0124]-[0126], for example),
     including therapeutic effective amount of domain antibody (0.1-20 mg/kg, 1-10 mg/kg relative to the body weight to the patient, including where the dose of the antibody polypeptide can be further guided by the amount of antibody polypeptide required for CD40 antagonism in in vitro and/or in vivo models of disease sites and any suitable method of route of administration, 
     including administering a therapeutically effective amount, including antagonizing CD40L-mediated T cell activation could inhibit undesired T cell response occurring during transplant rejection for example, where inhibiting CD40L-mediated T cell activation could moderate the progress and/or severity of these disease (e.g., see paragraphs [0020], [0022], [0092], [0093], [0101]),
     including defining that the term “about” will be understood by persons of ordinary skill in the art and will vary to some extent on the context in which it is used,
     generally, “about” encompasses a range of values that are plus/minus 10% of a reference values (see paragraph [0056]),
     including that a reference to an antibody including a plurality of such antibodies and reference to the dosage includes reference to one or more dosages and equivalents thereof known to those skilled in the art and so forth (see paragraph [0057]),
   including intravenous and subcutaneous (e.g., see pages 6-8, Pharmaceutical Compositions and Methods of Treatment in paragraphs [0091]-[0126], including paragraph [0101])
     (see entire document, including Abstract Technical Field, Sequence Listing, Background, Summary, Brief Description of the Figures; Detailed Description; Claims). 

    Nadler et al. differs from the claimed methods by not explicitly teaching all of particular dosing / dosing ranges and multiple dosing recited in the claims and not exemplifying the claimed methods of treating renal transplant.

    As noted therein, Long et al. is clearly drawn to administering therapeutically effective anti-CD40L antibodies,

    Long et al. teach Antagonistic Anti-CD40 Antibodies and Methods for Their Use (see entire document, including Abstract, Field of the Invention, Background of the Invention, Brief Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Inventions, including Chapters as indicated on pages 8-9; Claims),
     including dosing, effective amounts and particular dosing regimens and multiple administrations, including about 0.01 mg/kg to about 40 mg/kg and multiple variations thereof 
(e.g., see paragraphs [0027], [0037], [0232], [0251]-[0259], [0271]-[0280], [0427], [0433], [0617], [0622]-[0669], [0821]-[0925]), 
     including therapeutically effects amounts of antagonistic anti-CD40L antibodies / anti-CD40 antibodies that provide positive therapeutic responses treating patient at various doses including about 20 mg/kg to about 30 mg/kg (e.g., see paragraph [0178]; 
     also see paragraphs [0027], [0232], [0251], [0252], [0254], [0256], [0427], [0427], [0487], [0543], [0571], [0613], [0665], [0667], [0821], [0823], [0830], [0831], [0832], [0833], [0837], [0841], [0949] for dosing of therapeutic ant-CD40/anti-CD40L antibodies;
     also see blocking CD40/CD40L interactions (e.g., see paragraphs [0003], [0006], [0012]
including blocking CD40/CD40L interaction that prevent transplant rejection (e.g., see paragraphs [0012]-[0020], [0183], [0207], [0266], [0314], [0322], [0325], [0346], [0347], [0349], [0363], [0366], [0512], [0646], [0941], [0936], [0939], [0968]; Tables 1-11)
     including the treatment and anti-inflammatory activity  encompassing healing, alleviate, relieving, altering, remedying, ameliorating, improving the autoimmune / inflammatory disease or associated symptoms, including wherein the diseases involves cells expressing CD40, including transplantation (e.g., also see (e.g., see Methods of Therapy for Treating Autoimmune Disease and/or Inflammatory Disease in paragraph [0938]-[0962], including paragraphs [0012], [0017], [0021], [0042], [0144], [0236], [0926], [0927], [0942]-[0944], [0945], [0951]-[0960], [0969]), including renal transplants (e.g., see paragraph [0969])
     (see entire document, including Abstract, Field of the Invention, Background of the Invention, Brief Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Inventions, Chapters I-VII, Examples, Claims). 

     There is no manipulative difference between the prior art teaching and the instant methods.

     Doses and dosage regimens are result effective variables. 

     It is maintained that as both doses and dosage regimens were known to the ordinary artisan, it would have been obvious to optimize both the dosages and dosage regimens, including the particular dosing / dosing ranges and timing of dosing recited in the claims to treat patients with various inflammatory diseases / conditions, including transplantation regimens in order to meet the needs of the patient and the nature of these chronic diseases. 

    It is maintained with respect to the teachings herein as they apply to the claimed limitations acute / chronic transplantation the duration of the treatment regimen is 70 days and “wherein prolonged graft survival is a normal serum creatinine level for at least 20 days after renal transplant” as well dosages of from about 20 to about 30 mg / kg patient as well as teaching the ordinary artisan would recognized some variation in values and equivalents,   
     there is a basis in fact and/or technical reason to reasonably support the determination that the allegedly inherent characteristics necessary flows from the teachings of the applied prior art.
     See Ex Parte Levy, 17 USPQ2d 1461 (BPAI 1990)    

     There is no manipulative difference between the prior art teaching and the instant methods.

     It is maintained that given the teachings of the prior art to provide a range of antibody doses in a dosage regimen to treat inflammatory bowel diseases ant to target CD40 / CD40-expressing cells and block CD40:CD40L interactions, including the activities of BMS2h-572-633-CT-L2 constructs,
     one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-CD40 antibodies, including BMS2h-572-633-CT-L2 constructs, 
     including treating renal transplant rejection comprising a monotherapy of administering BMS2h-572-633-CT-L2 to patient in need at a dosage from about 20 to about 30 mg/kg, 
     given their inhibitory / therapeutic activities and applicability to various autoimmune / inflammatory diseases, including transplantation regimens thereof to treat patients with renal transplantation in order to meet the needs of the patient and the nature of the acute / chronic nature of transplant rejection  and wherein the doses, dosage regimens and modes of administration would have optimized to achieve the desired immunosuppression at the time the invention was filed with an expectation of success.

    With respect to the teachings herein as they apply to the claimed limitations acute / chronic transplantation the duration of the treatment regimen is 70 days and “wherein prolonged graft survival is a normal serum creatinine level for at least 20 days after renal transplant” as well dosages of from about 20 to about 30 mg / kg patient as well as teaching the ordinary artisan would recognized some variation in values and equivalents,   

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

     Applicant’s arguments have not been found persuasive.

7.  No claim allowed.

8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
October 3, 2022